PER CURIAM.
This appeal involves the constitutionality of the present oleomargarine law, being Act Aug. 2, 1886, 24 Stat. 209, as amended by Act May 9, 1902, 32 Stat. 193. The question is presented by the court’s ruling in sustaining appellee’s demurrer to appellant’s declaration. Appellant admits that to sustain its appeal it will be necessary for this court to rule contrary to the law as announced in McCray v. United States, 195 U. S. 27, 24 S. Ct. 769, 49 L. Ed. 78,1 Ann. Cas. 561. This we decline to do.
The judgment of the District Court sustaining appellee’s demurrer to appellant’s declaration is affirmed.